By virtue of his guilty plea, the defendant forfeited the right to appellate review of the denial of his motion to dismiss the indictment for violation of his statutory right to a speedy trial (see, People v O’Brien, 56 NY2d 1009; People v Friscia, 51 NY2d 845; cf., People v Shepphard, 177 AD2d 668; CPL 30.30). Moreover, the defendant bargained for and received the statutorily authorized minimum sentence for the crime to which he pleaded guilty (see, Penal Law § 70.00 [2], [3]; see also, § 220.43). Therefore, his challenge to his sentence is without merit (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.